Criminal prosecution tried upon indictment charging the defendants with aiding and abetting in the procurement of an abortion or miscarriage in violation of G.S., 14-45.
It is in evidence that on the night of 5 June, 1944, the defendants, Joe Martin and Herman Manning, took Beulah Brown, a pregnant woman, in a car driven by Manning, from her home in Martin County to Tarboro. Two days later they took her from her home to Plymouth; and finally, on 10 June, 1944, they took her in Manning's car from her home to Goldsboro, where an abortion was performed upon her. She died on 12 or 13 June following.
At the close of the evidence, the defendant, Joe Martin, entered a plea of guilty, and sought to exculpate his codefendant from any criminal responsibility in the matter, albeit Manning "said something" to one of the witnesses after the occurrence "about he had (might have) to pay out of this case." The jury returned a verdict of guilty against the defendant Herman Manning.
Judgment: Two years on the roads as to both defendants.
The defendant. Herman Manning, appeals, assigning as error the refusal to dismiss as in case of nonsuit. *Page 42 
The only question presented by the appeal is the sufficiency of the evidence to carry the case to the jury as against the defendant Herman Manning. We join with the trial court in believing the case to be one for the twelve. S. v. Martin, 182 N.C. 846, 109 S.E. 74.
No error.